MEMORANDUM **
Paul William Jensen, a California state prisoner, appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that correctional officers retaliated against him for filing prison grievances. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim. Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1295 (9th Cir.1998). We affirm.
Jensen failed to allege facts to demonstrate that the three days he spent in administrative segregation amounted to an atypical and significant deprivation. See Sandin v. Conner, 515 U.S. 472, 483-84, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995) (holding that a liberty interest is created if the deprivation “imposes an atypical and significant hardship on the inmate in relation to the ordinary incidents of prison life”). Furthermore, Jensen did not state a due process claim for deprivation of property because there is a meaningful post-deprivation remedy under state law. See Cal. Gov’t Code § 900; Hudson v. Palmer, 468 U.S. 517, 533, 104 S.Ct. 3194, 82 L.Ed.2d 393 (1984).
By limiting his contentions on appeal to the claims against defendants Enderlee, Childs, and Johnson, Jensen has waived his right to challenge the remainder of the district court’s order. See American Ad Management, Inc. v. General Tel. Co., 190 F.3d 1051, 1054 n. 2 (9th Cir.1999).
This court lacks jurisdiction to review the district court’s order of February 5, 2002, denying reconsideration because Jensen did not file a notice of appeal as to that order. See Thomas, Head and Greisen *359Employees Trust v. Buster, 95 F.3d 1449, 1461 n. 19 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.